Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 1 of 101 Page ID
                                  #:673




                       Exhibit C
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 2 of 101 Page ID
                                  #:674
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 3 of 101 Page ID
                                  #:675
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 4 of 101 Page ID
                                  #:676
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 5 of 101 Page ID
                                  #:677
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 6 of 101 Page ID
                                  #:678
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 7 of 101 Page ID
                                  #:679
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 8 of 101 Page ID
                                  #:680
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 9 of 101 Page ID
                                  #:681
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 10 of 101 Page ID
                                  #:682
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 11 of 101 Page ID
                                  #:683
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 12 of 101 Page ID
                                  #:684
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 13 of 101 Page ID
                                  #:685
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 14 of 101 Page ID
                                  #:686
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 15 of 101 Page ID
                                  #:687
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 16 of 101 Page ID
                                  #:688
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 17 of 101 Page ID
                                  #:689
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 18 of 101 Page ID
                                  #:690
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 19 of 101 Page ID
                                  #:691
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 20 of 101 Page ID
                                  #:692
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 21 of 101 Page ID
                                  #:693
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 22 of 101 Page ID
                                  #:694
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 23 of 101 Page ID
                                  #:695
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 24 of 101 Page ID
                                  #:696
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 25 of 101 Page ID
                                  #:697
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 26 of 101 Page ID
                                  #:698
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 27 of 101 Page ID
                                  #:699
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 28 of 101 Page ID
                                  #:700
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 29 of 101 Page ID
                                  #:701
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 30 of 101 Page ID
                                  #:702
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 31 of 101 Page ID
                                  #:703
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 32 of 101 Page ID
                                  #:704
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 33 of 101 Page ID
                                  #:705
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 34 of 101 Page ID
                                  #:706
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 35 of 101 Page ID
                                  #:707
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 36 of 101 Page ID
                                  #:708
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 37 of 101 Page ID
                                  #:709
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 38 of 101 Page ID
                                  #:710
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 39 of 101 Page ID
                                  #:711
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 40 of 101 Page ID
                                  #:712
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 41 of 101 Page ID
                                  #:713
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 42 of 101 Page ID
                                  #:714
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 43 of 101 Page ID
                                  #:715
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 44 of 101 Page ID
                                  #:716
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 45 of 101 Page ID
                                  #:717
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 46 of 101 Page ID
                                  #:718
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 47 of 101 Page ID
                                  #:719
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 48 of 101 Page ID
                                  #:720
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 49 of 101 Page ID
                                  #:721
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 50 of 101 Page ID
                                  #:722
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 51 of 101 Page ID
                                  #:723
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 52 of 101 Page ID
                                  #:724
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 53 of 101 Page ID
                                  #:725
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 54 of 101 Page ID
                                  #:726
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 55 of 101 Page ID
                                  #:727
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 56 of 101 Page ID
                                  #:728
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 57 of 101 Page ID
                                  #:729
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 58 of 101 Page ID
                                  #:730
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 59 of 101 Page ID
                                  #:731
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 60 of 101 Page ID
                                  #:732
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 61 of 101 Page ID
                                  #:733
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 62 of 101 Page ID
                                  #:734
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 63 of 101 Page ID
                                  #:735
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 64 of 101 Page ID
                                  #:736
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 65 of 101 Page ID
                                  #:737
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 66 of 101 Page ID
                                  #:738
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 67 of 101 Page ID
                                  #:739
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 68 of 101 Page ID
                                  #:740
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 69 of 101 Page ID
                                  #:741
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 70 of 101 Page ID
                                  #:742
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 71 of 101 Page ID
                                  #:743
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 72 of 101 Page ID
                                  #:744
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 73 of 101 Page ID
                                  #:745
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 74 of 101 Page ID
                                  #:746
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 75 of 101 Page ID
                                  #:747
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 76 of 101 Page ID
                                  #:748
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 77 of 101 Page ID
                                  #:749
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 78 of 101 Page ID
                                  #:750
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 79 of 101 Page ID
                                  #:751
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 80 of 101 Page ID
                                  #:752
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 81 of 101 Page ID
                                  #:753
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 82 of 101 Page ID
                                  #:754
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 83 of 101 Page ID
                                  #:755
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 84 of 101 Page ID
                                  #:756
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 85 of 101 Page ID
                                  #:757
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 86 of 101 Page ID
                                  #:758
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 87 of 101 Page ID
                                  #:759
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 88 of 101 Page ID
                                  #:760
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 89 of 101 Page ID
                                  #:761
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 90 of 101 Page ID
                                  #:762
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 91 of 101 Page ID
                                  #:763
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 92 of 101 Page ID
                                  #:764
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 93 of 101 Page ID
                                  #:765
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 94 of 101 Page ID
                                  #:766
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 95 of 101 Page ID
                                  #:767
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 96 of 101 Page ID
                                  #:768
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 97 of 101 Page ID
                                  #:769
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 98 of 101 Page ID
                                  #:770
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 99 of 101 Page ID
                                  #:771
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 100 of 101 Page ID
                                   #:772
Case 2:19-cv-08580-JFW-MAA Document 38-4 Filed 03/22/21 Page 101 of 101 Page ID
                                   #:773
